DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL256228, filed on 12/10/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11174561. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are met be the claims of the U.S. Patent No. 11174561.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 3,248,312 A).
Considering claims 1, 10 and 11, Young discloses the formate ester formation R-H + HCOOH ➔ R-OOCH + H2 (R is optionally substituted alkenyl) as an electrocatalytic reaction in the presence of cobalt formate as a catalyst and lithium formate as an electrolyte in presence of manganese, cobalt and carboxylic acid (col. 3, line 67 – col. 4, line 9; claim 1; column 2, line 56-71; column 4, lines 1-8; column 4, liens 62-67).

Considering claims 4 and 7, Young discloses the catalyst is cobalt or manganese formate formed by reaction of manganese or cobalt carboxylate with a salt or solution or any other soluble species of formate (col. 4, lines 1-10). 

Considering claim 5, Young discloses the carboxylate is acetate (col. 4, lines 1-10).

Considering claim 6, Young discloses the formate salt is lithium formate (col. 4, lines 1-10).

Considering claims 15-16, Young discloses the solvent are formic acid, acetic acid etc. (col. 2, lines 60-65).

Considering claims 17-18, Young discloses R is for example benzene (col. 2, lines 41-43). 

Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehl (US 3,448,021 A).
Considering claims 1-4, 10 and 11, Koehl discloses the formate ester formation R-H + HCOOH ➔ R-OOCH + H2 (R is optionally substituted aryl) as an electrocatalytic reaction in the presence of cobalt formate as a catalyst and lithium formate as an electrolyte. The cathodic reaction is not explicitly described in Koehl, but H2 formation will inherently occur under the disclosed conditions. (claims 1-3 and 5; column 2, lines 43-45). Additionally, the hydrolysis reaction will be inherent in presence of water as claimed in claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claim 1 above.
Considering claims 2 and 3, Young is silent as the hydrolysis reaction as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio that the hydrolysis reaction will be inherent in presence of water and acid catalyst.

Considering claims 8 and 9, Young does not disclose the oxidation potential is between 1.0 V to 1.8 V.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oxidation potential of the catalyst would be substantially similar because the catalyst of Young is substantially similar and is used for substantially the same reaction, therefore one would expect the catalyst to have oxidation potential within the claimed range of 1.0 to 1.8V.

Considering claims 12-14, Young discloses the metal is either cobalt or manganese and the corresponding anion is carboxylate, formate or acetate (col. 4, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794